DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because it is too long.  Correction is required.  See MPEP § 608.01(b). It seems the abstract is a copy of claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It seems claim 9 only includes a preamble without reciting any limitations.


Claims 7-8 and 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 7-8 and 15-20 only recite an intended use for the motor control device of claims 1, 2, 3, and 4.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form by reciting other structural limitations of the vehicle air conditioner and compressor, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ 2d 1647 (1987).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-11, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suitou et al (US Patent 6526772).
Claims 1 and 6, Suitou et al teaches a motor control device comprising a controller 51 that includes a means for controlling a speed of a motor 27 based on a predetermined speed by performing a first control which delivers a high torque to the 
Claim 2, it has been held that a recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to perform. It does not constitute a limitation in any patentable sense (In re Hutchison, 69 USPQ 138)
Suitou et al shows in fig. 2 a relationship between the motor torque and the motor speed, wherein the speed changes from zero (at start-up) to a threshold value and a second mode of operation (ON/OFF mode of operation, see col. 4 lines 42-51) is used to control the motor when the motor has reached a threshold. Suitou et al also describes the mode of operation would change based a predetermine time “t” (see for example col. 5 lines 7-22).
Claims 3 and 10, Suitou et al teaches the motor control device switching from a start-up speed operation mode to an ON/OFF operation mode based on fluctuation in temperature, wherein in the ON/OFF mode the speed of the motor will be modified to control the temperature (see for example col. 5 lines 47-63).
Claims 4 and 11, Suitou et al teaches measuring the motor current which is directly proportional to the motor torque (see the description of sensors 54).
Claims 7-8 and 15-20, Suitou et al describes their invention being used in a vehicle air conditioning system that includes a compressor (see col. 2 lines 27-28).
.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suitou et al (US Patent 6526772).
Suitou et al discloses the claimed invention except for the specific value for predetermined time period. It would have been obvious to one person of ordinary skill in the art at the time the invention was filed to choose one second as the predetermined period of time, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents cited on the attached PTO-892 describe other motor control devices used in vehicle air conditioners.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846